department of the treasury internal_revenue_service washington d c february wta-n-102812-99 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject w edward williams senior technical reviewer branch cc intl br1 - claim of exclusion under sec_931 for compensation earned in johnston island this field_service_advice responds to your memorandum dated date concerning the above matter field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer x year year year year year issue whether income derived from rendering personal services by taxpayer taxpayer as an employee of x corporation on johnston island during year sec_4 and may be excluded by the taxpayer from her gross_income under sec_931 of the internal_revenue_code_of_1986 i r c wta-n-102812-99 conclusion based on the facts presented we conclude that the taxpayer is not entitled to claim the sec_931 exclusion because johnston island is not a specified_possession as defined in sec_931 facts taxpayer is an individual u s citizen who was employed during year sec_4 and by x corporation a civilian contractor performing u s government contracts on johnston island there is no information provided regarding the amount of income earned by the taxpayer during year sec_1 through or the location of her employment during year sec_1 through the taxpayer states that on her income_tax return form_1040 for year she claimed the sec_931 exclusion for compensation earned in johnston island taxpayer originally filed her income_tax return form_1040 for year not claiming the sec_931 exclusion and including in gross_income all wages she earned while working on johnston island she subsequently filed an amended_return form 1040x making a claim_for_refund of federal income taxes paid for year on the basis that she is entitled to the benefits of the sec_931 exclusion johnston island is a acre island and it is the largest of several islands constituting the island group known as the johnston atoll located approximately nautical miles southwest of hawaii johnston island is an unincorporated territory of the united_states it was designated as a naval defensive sea area and airspace reservation on date by executive_order it is currently operated and maintained by field command defense special weapons agency dawa kirkland air force base new mexico in the early 1970s the military began moving chemical weapons from okinawa to johnston island and the island became a major storage_facility for u s chemical weapons in the late 1980s the u s defense department began construction of an incinerator facility to destroy the chemical weapons on the island testing of the facility began in with full-scale operations beginning in with the participation of private sector contractors such as corporation x taxpayer was employed by corporation x during year sec_4 and year sec_1 through are all calendar years subsequent to law and analysis sec_931 provides in pertinent part as follows wta-n-102812-99 a general_rule -in the case of an individual who is a bona_fide_resident of a specified_possession during the entire taxable_year gross_income shall not include - income derived from sources within any specified_possession and income effectively connected with the conduct_of_a_trade_or_business by such individual within any specified_possession c specified_possession -for purposes of this section the term specified_possession means guam american samoa and the northern mariana islands sec_931 states that the exclusion under that subsection is available only to an individual who is a bona_fide_resident of a specified_possession emphasis added a specified_possession is defined by sec_931 as guam american samoa and the northern mariana islands thus the sec_931 exclusion may not be claimed by the taxpayer because johnston island is not a specified_possession within the meaning of the statute prior to the tax_reform_act_of_1986 pub l which enacted the internal_revenue_code_of_1986 hereinafter 1986_code sec_931 of the internal_revenue_code of hereinafter code provided an exclusion from u s gross_income for certain income of u s citizens engaged in a trade_or_business in a u s possession if such income was derived from sources within a possession_of_the_united_states the exclusion for possession source income that was available under sec_931 of the code was limited to individuals who could show that percent or more of their gross_income was derived from a u s possession for the three-year period immediately preceding the taxable_year and that percent or more of their gross_income was derived from a trade_or_business in such u s possession the taxpayer has not provided information regarding the amount of income she earned or the location of her employment during the three-year period immediately preceding year sec_4 and this omission is somewhat academic because it is clear that the code provisions do not apply to years sec_931 of the code did not define the term u s possession sec_1_931-1 promulgated under the code lists various possessions of the united_states including johnston island that were considered to be possessions of the united_states for purposes of sec_931 of the code the tax_reform_act_of_1986 generally amended the provisions of prior sec_931 including the addition of a definition of the term specified_possession in subsection c since it is not included in this definition of specified_possession johnston island is no longer a possession for purposes of sec_931 regardless of the regulation issued under the code wta-n-102812-99 thus neither the regulation nor the prior code section are applicable to the time period when the taxpayer worked for x corporation on johnston island the effective date provisions of the tax_reform_act_of_1986 sec_1277 of publaw_99_514 clearly indicate that the amended sec_931 under the 1986_code is to apply to taxable years beginning after date thus taxpayer is not entitled to claim the sec_931 exclusion for year sec_4 and w edward williams senior technical reviewer branch office of associate chief_counsel international
